Citation Nr: 0904633	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  94-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to June 
1974.  He died in January 1988.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the cause 
of the Veteran's death, claimed as due to radiation exposure.  

In October 1996 and October 1998, the Board remanded the case 
for further development.

In an August 1999 decision, the Board denied the appellant's 
service connection claim for the cause of the Veteran's death 
claimed as due to radiation exposure, as not being well-
grounded.  Thereafter, the appellant appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion to Remand, the Court 
issued its Order, dated December 2000, vacating that decision 
and remanding the case to the Board for another decision.

In February 2002, the Board again denied the appellant's 
service connection claim for the cause of the Veteran's 
death, claimed as due to radiation exposure.  Pursuant to a 
Joint Motion for Remand presented by both parties in this 
case, the Court, in an April 2003 Order, vacated the Board's 
February 2002 denial and remanded the issue back to the Board 
for readjudication consistent with the motion.

In March 2004, the Board remanded the case for issuance of 
VCAA notice, and to afford the appellant an opportunity to 
choose a service organization to represent her, as her 
previous power of attorney had been revoked.  In an April 
2004 statement, the appellant selected Disabled American 
Veterans (DAV) as her new representative.  
Again, in November 2005, the Board denied the appellant's 
service connection claim for the cause of the Veteran's 
death, and the appellant subsequently appealed such decision 
to the Court.  In May 2007, the parties filed a Joint Motion 
for Remand requesting that the Court vacate the Board's 
November 2005 decision, and remand the case for further 
development.  In May 2007, the Court granted the motion, 
vacated the November 2005 decision, and remanded the case to 
the Board for proceedings consistent with the Joint Motion 
for Remand.

In October 2007, the Board remanded the case to obtain the 
Veteran's terminal hospitalization records.  Those records 
have since been associated with the claims folder and the 
case has returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Certificate of Death reflects that the Veteran died 
in January 1988 and lists the immediate cause of death as 
metastatic colon cancer with metastasis to the brain, liver, 
and lung with hydrocephalus.

2. At the time of his death, the Veteran had no service- 
connected disabilities.

3.  There is no competent evidence showing that the Veteran 
participated in atmospheric nuclear tests during active 
service, and while low-level shipboard radiation exposure was 
demonstrated, uncontroverted medical opinion indicates that 
it is unlikely that the Veteran's metastatic colon cancer is 
related to ionizing radiation exposure in service.





	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death based on radiation exposure are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Board finds that the VCAA notice requirements with 
respect to the appellant's service connection claim for the 
cause of the Veteran's death have been satisfied by virtue of 
letters sent to her in March 2004 and July 2004.  These 
letters specifically informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, after notice was provided, the service 
connection claim was readjudicated by a supplemental 
statement of the case issued in May 2005.  Thus, the 
appellant was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Consequently, the Board finds that the duty to notify has 
been satisfied.

The VCAA letters did not inform the appellant of the type of 
evidence necessary to establish a disability rating or 
effective date, however such information was provided in a 
September 2008 supplemental statement of the case.  In any 
event, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claim for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains the Veteran's service treatment 
and personnel records, as well as his terminal 
hospitalization records.  Also of record is additional VA 
medical evidence, Department of the Navy records, Defense 
Nuclear Agency evidence, the appellant's contentions, and 
evidence from the State of Texas.  A relevant medical opinion 
was provided in January 1999.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Analysis

As discussed above, the Board notes that the appellant's 
service connection claim for the cause of the Veteran's death 
on a direct basis was denied in a 1988 rating decision that 
became final.  The appellant currently asserts that the cause 
of the Veteran's death should be service-connected as a 
result of in-service radiation exposure.

In this case, the Veteran's death certificate reflects that 
he died in January 1988.  The immediate cause of death is 
listed as:  metastatic colon cancer with metastasis to the 
brain, liver, and lung with hydrocephalus.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service- connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that is casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Davis v. Brown, 10 
Vet. App. 209 (1997).

First, there are specific diseases, which may be 
presumptively service connected if manifest in a radiation- 
exposed veteran.  See 38 C.F.R. § 3.309(d).
Second, certain listed "radiogenic" diseases, listed under 38 
C.F.R. § 3.311(b)(2), found 5 years or more after service in 
an ionizing radiation exposed veteran, may also be service- 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of certain activities including the 
occupation of Hiroshima or Nagasaki, Japan from September 
1945 until July 1946; (2) the veteran subsequently develops a 
specified radiogenic disease; and (3) the disease first 
becomes manifest in the period specified, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is at least as likely as not that the disease resulted from 
in-service radiation exposure or whether there is no 
reasonable possibility that the disease resulted from in- 
service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Third, service connection for a condition claimed to be due 
to radiation can also be established by showing that the 
disease was incurred during or aggravated by service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

A.  Presumptive service connection - radiation exposure

In this case, due to a change in the law during the pendency 
of the appellant's claim, colon cancer has been included in 
the list of diseases specific to radiation-exposed veterans 
provided in 38 C.F.R. § 3.309(d), however the appellant must 
also show that the Veteran was a "radiation exposed veteran" 
as defined by the regulation.  A "radiation-exposed" veteran 
is one who participated in a radiation-risk activity.  A 
"radiation-risk activity" includes onsite participation in a 
test involving the atmospheric detonation of a nuclear device 
or participation in the occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 1, 1946.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).

In this case, the appellant asserts that the Veteran 
participated in radiation-risk activity during Operation 
Crossroads between 1958 and 1959.  Such information was 
provided to the Defense Nuclear Agency in an effort to 
determine whether the Veteran was ever exposed to radiation 
in service.

In July 1995, the Defense Nuclear Agency confirmed that 
Operations Crossroads took place in 1946.  The Board notes 
that, at that time, the Veteran had not yet entered the 
military.  The agency further indicated that three tests were 
conducted during the Veteran's period of active duty.  
However, there was no indication that the Veteran ever 
participated in any of the tests, and it was noted that 
additional service information was required prior to 
researching the Veteran's case.

In November 1995, after receiving additional information from 
the RO, the Defense Nuclear Agency, indicated that its 
response was limited to providing information regarding the 
activities and radiation exposure histories of individuals 
who participated in atmospheric nuclear tests between 1945 
and 1962, and the occupation of Hiroshima and Nagasaki.  
After noting the ships that the Veteran had been assigned to 
and matching that information with the dates of all 
atmospheric testing during the identified time period, the 
Defense Nuclear Agency failed to find any records documenting 
the Veteran's participation in atmospheric nuclear testing, 
and no record reflecting his actual radiation exposure.  
Based on the foregoing, the evidence fails to show that the 
Veteran actually participated in atmospheric nuclear testing 
during service.  Therefore, presumptive service connection 
pursuant to 38 C.F.R. § 3.309(d) is not warranted.



B.  Radiogenic diseases under 38 C.F.R. § 3.311

Having determined that presumptive service connection is not 
warranted, the Board will now consider the question of 
whether the Veteran's colon cancer developed as a result of 
his exposure to ionizing radiation in service.

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.

According to the Veteran's personnel records, he was exposed 
to a dose of ionizing radiation of .004 rem while aboard the 
USS Pogy, while the Naval Dosimetry Center shows exposure of 
.044 aboard two ships - USS Tullibee and USS Pogy.  It 
appears that the Veteran's service personnel records are 
incomplete since it only lists exposure on one ship.  It was 
calculated that the Veteran's total exposure was 31.49 rads 
or less at age 29. (See Dr. Mather's January 1999 
memorandum).

The National Research Council (NRC), issued a report on May 
8, 2003, on radiation dose reconstruction by Defense Threat 
Reduction Agency (DTRA).  The NRC's report resulted in VA's 
decision to request new dose estimates in some of the 
previously denied radiation claims.  However, DTRA is 
responsible for providing information only if the veteran 
claims radiation exposure at Hiroshima or Nagasaki from 
August 6, 1945 to July 1, 1946, or because of participation 
in an atmospheric nuclear weapons test.  A detailed listing 
for the individual tests is contained at § 3.309(d).  If 
exposure is not claimed as a result of participation in one 
of these radiation-risk activities, there is no basis for 
contacting DTRA for a dose reconstruction.

The Veteran's colon cancer is considered a "radiogenic 
disease" under 38 C.F.R. § 3.311 (2008).

After a complete review of the record, the Board finds that 
the RO has complied with the procedures set forth in 38 
C.F.R. § 3.311 for the development of claims for radiogenic 
diseases.  The RO obtained a dose assessment for the 
Veteran's total in-service exposure to ionizing radiation, 
and then referred this case to the Under Secretary for 
Benefits for an opinion as to whether sound scientific 
medical evidence can support the conclusion that it is at 
least as likely as not that the Veteran's disease resulted 
from radiation exposure during service.  See Hilkert v. West, 
12 Vet. App. 145, 148-50 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000).

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the Veteran's colon cancer was 
in fact the result of exposure to ionizing radiation.

On review, the Board concludes that the preponderance of the 
evidence is against the appellant's claim of service 
connection for the cause of the Veteran's death based on 
radiation exposure.  In a January 1999 memorandum, the VA 
Chief Public Health and Environmental Hazards Officer 
specifically concluded that it was unlikely that the 
Veteran's colon cancer can be attributed to ionizing 
radiation exposure in service.  In arriving at such opinion, 
the medical adviser noted that exposure to 31.49 rads or less 
at age 29 provides a 99 percent credibility that there is no 
reasonable possibility that the Veteran's colon cancer is 
related to exposure to ionizing radiation.  The doctor 
further noted studies suggesting that there is a 
significantly increased risk of colon cancer at doses of 
about 100 rads, but not at low dose levels.  Based upon these 
factors, the doctor determined that it is unlikely, that the 
Veteran's colon cancer developed as a result of exposure to 
ionizing radiation in service.  Significantly, the claims 
folder does not contain an opinion favorable to the 
appellant's claim.

The relationship between the Veteran's colon cancer and 
radiation exposure is a medical question and the only medical 
opinion of record indicates that radiation exposure was 
unlikely related to the Veteran's cause of death.  The Board 
is precluded from making medical judgments.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions]; see also Obert v. Brown, 5 Vet. 
App. 30 (1993) [the Board may not reject medical opinions 
based on its own medical judgment].  

The Board acknowledges the appellant's sincere belief that 
the Veteran's fatal colon cancer was related to in-service 
radiation exposure.  She is competent as a layperson to 
report what she observed (personal knowledge).  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, her opinions as 
to medical matters are without probative value because she, 
as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

C.  Service connection on a direct basis

As discussed, the Veteran did not exhibit his fatal cancer 
until many years after service and a clear preponderance of 
the competent evidence of record is against a finding of a 
relationship between the Veteran's in-service radiation 
exposure and the cause of his death, including his colon 
cancer.  The Board has reviewed the newly associated terminal 
hospitalization records, however, they do not establish a 
nexus between the cause of the Veteran's death and his period 
of military service.  


The Board sympathizes with the appellant; however, as the 
preponderance of the evidence is against her claim, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).  Therefore, it must be 
denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death, claimed as due to radiation exposure is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


